Taliaeerro, J.
This is a suit to render the railroad company liable in damages for the carelessness and inattention of its agents and employees in mis-sending the trunk of a passenger taking the cars at New Orleans for Jackson, Mississippi, whereby he was deprived of his clothing, valuable papers, accounts, etc., important in making settlements of business affairs at Jackson, all of which caused him great inconvenience, expense, and loss, arising from his inability to make collections, deliver ready-made clothing to customers, exhibit patterns of goods, and loss of customers and business. The trunk, it seems, was by some oversight sent to Philadelphia, whence, after a delay of about fifteen days, it was returned to'New Orleans. Seven hundred dollars is claimed as dam-ages.
The defendants deny that the plaintiff or his clerk forwarded the *68trunk, and aver that another party, who had and exhibited tickets for Philadelphia, forwarded the trunk, and that checks were delivered according to the tickets presented by the party offering the baggage; that if the trunk was checked to Philadelphia, it was the fault of the plaintiff or his clerk.
Judgment was rendered in favor of the defendants, and the plaintiff has appealed.
The evidence conflicts, and is unsatisfactory as to whether the defendants incurred liability resulting from negligence on their part. The plaintiff is a merchant tailor of New Orleans. He sent one of his clerks-to Jackson, Miss., to see after his interests there, to malee collections, deliver clothing, receive orders, exhibit patterns and new styles of goods, increase the number of his customers, etc. He packed the trunk for his clerk, and it was taken in charge by another of his clerks, who swears that when it arrived at the depot he pointed it out to the bag-gago-master and required him to have it checked for Jackson, Miss. A check was given to the man who pointed out the trunk, and he gave it to the clerk who was going to Jackson. Here it is eloar if there were negligence on the part of the company’s agent, there was negligence also on the part of the two clerks, neither of them having looked at the chock when it was received, the mistake not having been ascertained until some time after and when too late to rectify it.
The baggage-agent says in his testimony that after the clerk who went to Jackson returned to Now Orleans he came to inquire about the trunk, when the witness asked him whether the man who received the cheek was going to Jackson or Philadelphia, and the person interrogated “ didn’t know what to answer,” and he said ho was going forward to Philadelphia afterward.
Erom all we are able to find in the record we conclude the j udgment of the lower court is correct.
It is therefore ordered that the decree of the district court be affirmed with costs.